DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on April 20, 2022 has been entered.  No claim(s) have been canceled or added.  Therefore, claim(s) 1-17 continue to be pending in the application.  

Allowable Subject Matter
Claim(s) 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim(s) 1 and 9, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a process for fabricating an encapsulation cover for an electronic package recited in claim 1 or a plurality of encapsulation covers for electronic packages recited in claim 9, particularly characterized the step of placing in a cavity defined between opposite faces of two parts of a mold a metal insert(s) and an optical element(s) such that both the metal insert(s) and the optical element(s) are in contact with a first face of the opposite faces of the mold and a portion of the optical element(s) is/are in contact with a second face of the opposite faces of the mold in combination with all other methods steps recited in the claim(s) 1 and 9.  Claim(s) 2-8 and 10-17, which either directly or indirectly depend from claim(s) 1 and 9, respectively, and which include all of the limitations recited in claim(s) 1 and 9, is/are allowed for the similar reasons.  The closest prior art of record to Appelt et al. (US 2005/0073036), Brunner et al. (US 2008/0253667) and Prior (US 7,095,123) fails to teach or suggest the above noted limitations in combination with all other limitations recited in the claims and thus fails to teach all of the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/3/2022